Citation Nr: 1401599	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-02 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for ventricular tachycardia, to include as due to Agent Orange (herbicide) exposure.

2.  Entitlement to service connection for acute and subacute peripheral neuropathy, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The Veteran was scheduled to testify before a Member of the Board in a videoconference hearing in December 2010.  Because the Veteran did not appear at the hearing, the hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013);38 C.F.R. § 3.159(c), (d) (2013).

Pursuant to the November 2011 Board Remand, the Veteran underwent a VA examination in November 2011.  The examiner indicated a review of the claims file.  As to the etiology of the ventricular tachycardia, the VA examiner opined that it is less likely than not that the diagnosed ventricular tachycardia is incurred in or caused by the claimed event, i.e., exposure to herbicides.  The VA examiner explained that ventricular tachycardia is not included on the list of presumptive conditions and it is not documented that the Veteran was exposed to herbicides in service.  However, as discussed, in detail, by the Board in the November 2011 Remand, the Veteran had service in the Republic of Vietnam and exposure to herbicides is presumed.  Ventricular tachycardia is not a condition for which the presumption of service connection due to herbicide exposure applies; regardless, the Veteran may establish service connection for ventricular tachycardia due to herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  

Similarly, the VA examiner in November 2011 also opined that it is less likely than not that the diagnosed subacute peripheral neuropathy was incurred in or caused by the claimed event, i.e., exposure to herbicides.  The VA examiner explained that the peripheral neuropathy was diagnosed in 1973, while the Veteran was still in active service, but that it is not documented that he was exposed to herbicides.  The examiner's rationale (that the Veteran was diagnosed with peripheral neuropathy while in active service in 1973) conflicts with the documents of record that indicate the Veteran separated from active duty in November 1969.  As such, the Board finds these medical opinions inadequate because the VA examiner incorrectly determined that exposure to herbicides was not documented and incorrectly assumed that the Veteran was still in active service in 1973.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board finds that this appeal must be remanded to obtain adequate medical opinions that comply with the directives of the November 2011 Board Remand.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, where VA provides a veteran an examination in a service connection claim the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).

Accordingly, the case is REMANDED for the following action:

1. If possible, request that the examiner who conducted the November 2011 VA examination review the claims file and provide an addendum medical opinion (another, physical examination of the Veteran is not required).

If the November 2011 VA examiner is not available, obtain the requested opinions from another examiner.  If the examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims folder should be made available to and reviewed by the examiner.

The examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that the current ventricular tachycardia had onset (began) during service or is otherwise etiologically linked (related) to some incident of active duty, to include herbicide exposure?

b) Is it at least as likely as not (50 percent probability or greater) that the current subacute peripheral neuropathy had onset (began) during service or is otherwise etiologically linked (related) to some incident of active duty, to include herbicide exposure?

c) Is it at least as likely as not (50 percent probability or greater) that the current subacute peripheral neuropathy manifested to a degree of 10 percent (mild incomplete paralysis) within one year of exposure to herbicides in October 1969 during service in the Republic of Vietnam or within one year of separation from active duty in November 1969?

In rendering these opinions, the examiner should assume that the Veteran was exposed to herbicides in service, and address the significance, if any, of the in-service event to his current ventricular tachycardia and subacute peripheral neuropathy.

The examiner should specifically address and comment on the private opinion already of record from Dr. J.T.S. in September 2008, who opined that it is highly likely that the ventricular tachycardia and neuropathy problems are related to Agent Orange (herbicide) exposure.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2013).

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and any additional development deemed necessary, readjudicate the issues of service connection for ventricular tachycardia and subacute peripheral neuropathy, to include as due to herbicide exposure.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

